In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 15-465V
                                        Filed: June 1, 2016

* * * * * * * * * * * * * * * *                           UNPUBLISHED
DIMA SCHLOSS, as Next Friend of N.S.,       *
a minor,                                    *
                                            *             Special Master Hamilton-Fieldman
             Petitioner,                    *
                                            *             Joint Stipulation on Damages;
v.                                          *             Measles-Mumps-Rubella (“MMR”)
                                            *             Vaccine; Varicella Vaccine;
SECRETARY OF HEALTH                         *             Pneumococcal Vaccine;
AND HUMAN SERVICES,                         *             Juvenile Idiopathic Arthritis (“JIA”)
                                            *
             Respondent.                    *
* * * * * * * * * * * * * * * *
Scott W. Rooney, Nemes Rooney, P.C., Farmington Hills, MI, for Petitioner
Ryan Daniel Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION 1

        On May 7, 2015, Dima Schloss (“Petitioner”), on behalf of her minor child, N.S., filed a
petition pursuant to the National Vaccine Injury Compensation Program. 2 Petitioner alleged that
N.S. developed juvenile idiopathic arthritis (“JIA”), as a result of receiving the measles-mumps-
rubella, varicella, and pneumococcal vaccines.

        On June 1, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the vaccines at issue, either singly or
in combination, are the cause of N.S.’s alleged JIA and/or any other injury. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
1 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).



                                                  1
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein. The terms are reprinted here as follows:

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $20,000.00, in the form of a check payable to Petitioner, on behalf of N.S.
       This amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a).

Appendix A at 2, ECF No. 27-1.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3 Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).


                                                 2